DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 8-17 in the reply filed on 02/09/2021 is acknowledged.  Applicant canceled claims 1-7 and therefore they will not be considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of actively assembling and positioning a patient into a patient restraint and couch for imaging in particular the claims recite the language of particular actions as: “positioning”, “attaching”, “adjusting”, “coupling”, “engaging”, and “accessing”. These are all seen as a “Mental Process” and “Certain Methods of Organizing Human Activity” which can be performed by a technician.  The claims themselves are actions that a human in their brain could decide to execute and then perform the steps themselves without any help from a computer or machine.
The above steps could be also performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus, the claims are directed to a judicial exception and fall squarely within the realm of “abstract ideas”, which is a patent-ineligible concept


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 10-12 recites the language of “a central region”.  It is unclear if this is related to “a central guide region” as claimed in claim 8 or a new region as both have to do with a central region and guiding an ultrasound probe.  Clarity is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 20090308400 in view of Strong, US 20120302890.

Regarding claim 8, Wilson et al. teaches: A method of positioning an ultrasound probe proximal to anatomy of a patient on a couch for radiotherapy ([0010]), the method comprising: positioning an indexing bar on the radiation couch at a marked position of the couch ([0052]; specifically the indexing holes that are used to index used with locking bars element 30 mount and lock via the apertures); positioning an overlay with respect to the indexing bar at a first marked position of the overlay ([0008] and Fig. 8; specifically patient support with knee supports which is on top of element 30); positioning the patient on the couch and overlay (Fig. 1); attaching a pair of knee cushions to a raised portion of the overlay ([0008] and Fig. 8; specifically element 50 which is on top of element 30); adjusting a position of the overlay to position the overlay with respect to the indexing bar at a second marked position of the overlay  ([0008] and Fig. 8; specifically positioning 30 with regards to element 24 the marked positions); adjusting a position of a pair of ankle cushions to provide support to the patient's ankles (Fig. 1; specifically element 52 which is adjusted using element 30).
Wilson et al. states that the patient support and putting a patient into the support can be used with imaging modalities such as LINAC [0014].  However, Wilson et al. does not explicitly teach that an ultrasound probe or holder of said ultrasound is positioned or coupled.
However, Strong teaches: coupling a probe holder to a central guide region of the overlay ([0010] and  specifically where the ultrasound probe structure is attached to what is seen as a central guide region of the overlay as it is connected to a stepper which then is locked in place); coupling an ultrasound probe to the probe holder in a central guide region of the overlay (Fig. 2 and [0032]; specifically that the probe is attached to the holder); and longitudinally adjusting a position of the probe holder to bring an ultrasound probe into proximity to a perineum of the patient ([0003]; specifically imaging of prostate).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patient restraint and support for treatment as taught by Wilson et al. to include the treatment holder and action elements at taught by Strong.  Both deal with patient treatments and utilizing patient tables.  The motivation to do so would be to allow for connection of an imaging device to an OR table as described in Strong [0011].
Examiner acknowledges that the prior art does not necessarily actively put the device together.  However, Wilson et al. and Strong describe their apparatuses in use and Wilson et al.  clearly shows a patient in Fig. 1 strapped to the device meaning that a person had to physically assemble the device and put a patient into it.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the steps of putting together the support device and putting a patient into it as in order to successfully have a patient in the device as shown in Wilson et al. someone had to physically adjust and readjust the elements for support and then strap in the patient.  
 
Regarding claim 9, Wilson et al. teaches: recording the marked position of the radiation couch and the marked position of the overlay ([0052]; specifically that a mark must be seen and (recorded in the mind) in order to lay down overlay 30); removing the overlay and the indexing bar from the radiation couch ([0073], [0080]; the elements can be removed); and using the recorded marked positions to position the indexing bar and overlay ([0080] and [0052]; sliding the elements along to a new or another position).

Regarding claim 10, Strong further teaches: comprising accessing and controlling the probe holder from within a central region of the radiation couch to adjust a longitudinal position of the probe holder (Fig. 2; and [0010]; specifically the stepper being central of the couch at the railing and can step thus for imaging).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patient restraint and support for treatment as taught by Wilson et al. to include the treatment holder and action elements at taught by Strong.  Both deal with patient treatments and utilizing patient tables.  The motivation to do so would be to allow for connection of an imaging device to an OR table as described in Strong [0011].

Regarding claim 11, Strong further teaches: comprising rotating an actuator located within a central region of the probe holder to increase a frictional force between outwardly facing (Fig. 1; specifically all the different knobs for tightening the probe holder).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patient restraint and support for treatment as taught by Wilson et al. to include the treatment holder and action elements at taught by Strong.  Both deal with patient treatments and utilizing patient tables.  The motivation to do so would be to allow for connection of an imaging device to an OR table as described in Strong [0011].

Regarding claim 12, Strong further teaches: comprising rotating an actuator located within a central region of the probe holder to increase a frictional force associated with the probe holder (Fig. 2; specifically element 10 the rotatable knob).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patient restraint and support for treatment as taught by Wilson et al. to include the treatment holder and action elements at taught by Strong.  Both deal with patient treatments and utilizing patient tables.  The motivation to do so would be to allow for connection of an imaging device to an OR table as described in Strong [0011].

Regarding claim 13, Wilson et al. teaches: individually adjusting the pair of knee cushions to provide support to a back of the patient's knees (Fig. 1; specifically element 52 which is adjusted using element 30).

Regarding claim 14, Strong further teaches: automatically engaging or retaining the ultrasound probe upon insertion onto a translation path and requiring user-activated release of the ultrasound probe upon removal from the translation path ([0032]; specifically attachment of the probe to engage into the holder).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patient restraint and support for treatment as taught by Wilson et al. to include the treatment holder and action elements at taught by Strong.  Both deal with patient treatments and utilizing patient tables.  The motivation to do so would be to allow for connection of an imaging device to an OR table as described in Strong [0011].

Regarding claim 15, Strong further teaches: comprising guiding translational movement of the probe holder from within the central guide region of the overlay using a longitudinal groove along a longitudinal axis of the overlay (Fig. 1 and [0031]; specifically using the device with the cradle and stepper attached to the bed to move the probe toward the patient).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patient restraint and support for treatment as taught by Wilson et al. to include the treatment holder and action elements at taught by Strong.  Both deal with patient treatments and utilizing patient tables.  The motivation to do so would be to allow for connection of an imaging device to an OR table as described in Strong [0011].

Regarding claim 16, Strong further teaches: comprising engaging the pair of ankle cushions using respective longitudinal grooves of the overlay, outwardly facing away from each other (Fig. 1; specifically element 52 which is adjusted using element 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patient restraint and support for treatment as taught by Wilson et al. to include the treatment holder and action elements at taught by Strong.  Both deal with patient treatments and utilizing patient tables.  The motivation to do so would be to allow for connection of an imaging device to an OR table as described in Strong [0011].

(Fig. 9-10; specifically the handle can be seen as the knobs at the end and facing up which are seen as a first end – element 64), and one or more glides, located on a bottom side of the overlay on an opposing second end of the overlay (Fig. 9-10; specifically element 66 engaging in the bottom); and then placing the overlay into engagement with one or more of indexed engagement features (Fig. 9; specifically engaging with locations on the railing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793